DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati et al (2009/0211985 A1).
Regarding to claims 1 and 2, Gulati et al teach a method for recovering filtered fluid retained in a filter system (10’ in Fig. 3) including a filter device (18) comprising a housing having an inlet (16) and an outlet (30’) defining a filtration flow path between the inlet (16) and the outlet (30’), and a porous filter medium (paragraph 0028) across the filtration flow path, the porous medium having an upstream side and a downstream side; the system (10’) also including a filtered fluid retaining container (28, paragraph 0031) arranged downstream of the outlet (30’); a first fluid flow path between the outlet (30’) and the filtered fluid retaining container (28); a second fluid flow path between the first fluid flow path (30’) and the filtered fluid flexible container (28, 28’, 28” in Fig. 3); wherein the second fluid flow path is connected to the first fluid flow path (see connection between (30’) and (28, 28’ and 28”) in Fig. 3; the method comprising:
(a) passing sterile air and/or sterile gas (F, paragraph 0027) through the outlet (30’) of the filter device (18) and along the first fluid flow path into the filtered fluid flexible container (28);
(b) passing fluid (F) to be filtered along the filtration flow path through the filter device (18) and passing filtered fluid along the first fluid flow path (30’) into the filtered fluid flexible container (28), wherein a volume of filtered fluid is retained in the housing between the downstream side of the porous filter medium and the outlet (30’); and,
(c) allowing the sterile air and/or sterile gas (F) to pass from the filtered fluid flexible container (28) along the second fluid flow path into the first fluid flow path and through the outlet (30’) into the housing of the filter device (18), and displacing retained filtered fluid (F) along the first fluid flow path (30’) into the filtered flexible receiving container (28) (see paragraphs 0032 & 0033 and details of Fig. 3).
Regarding to claim 3, Gulati et al further teach the step of passing air and/or gas (F, paragraph 0031) through a sterilizing grade porous filter medium (paragraph 0028) to produce the sterile air and/or the sterile gas, before passing the sterile air and/or the sterile gas along the filtration fluid flow path.
Regarding to claim 4, Gulati et al teach a filter system (10’ in Fig. 3) comprising:
(a) a filter device (18) having an inlet (16) and an outlet (30’) defining a flow path between the inlet (16) and the outlet (30’), and a porous filter medium across the flow path (paragraph 0028);
(b) a filtered fluid receiving container (28) arranged down stream of the outlet (30’);
	(c) a first fluid flow path between the outlet (30’) and the filtered fluid receiving container (28); and 
	(d) a second fluid flow path between the first fluid flow path and the filtered fluid receiving container (28, 28’, 28” in Fig. 3); wherein the second fluid flow path is connected to the first fluid flow path (see details of Fig. 3).
Regarding to claim 5, Gulati et al teach a sterilizing grade filter device (14 in Fig. 3) arranged upstream of the filter device (18) in (a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/728,321. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which are a filter apparatus and a method for recovering filtered fluid retained in a filter system including a filter device comprising a housing having an inlet and an outlet defining a filtration flow path between the inlet and the outlet, and a porous filter medium across the filtration flow path, the porous medium having an upstream side and a downstream side; the system also including a filtered fluid receiving container arranged downstream of the outlet; a first fluid flow path between the outlet and the filtered fluid receiving container; a second fluid flow path between the first fluid flow path and the filtered fluid receiving container; wherein the second fluid flow path is connected to the first fluid flow path; the method comprising:
(a) passing sterile air and/or sterile gas through the outlet of the filter device and along the first fluid flow path into the filtered fluid receiving container;
(b) passing fluid to be filtered along the filtration flow path through the filter device and passing filtered fluid along the first fluid flow path into the filtered fluid receiving container, wherein a volume of filtered fluid is retained in the housing between the downstream side of the porous filter medium and the outlet; and,
(c) allowing the sterile air and/or sterile gas to pass from the filtered fluid receiving container along the second fluid flow path into the first fluid flow path and through the outlet into the housing of the filter device, and displacing retained filtered fluid along the first fluid flow path into the filtered fluid receiving container.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 02, 2022